                                     •   ~   r •

Case 1:20-cv-00216-MSM-PAS Document 127-1 <font color=teal>(Case Participants)</font>
                     Filed 06/10/20 Page 1 of 8 PageID #: 7977



                                 U.S. DEPARTMENT OF JUSTICE
                          EXECUTIVE OFFICE FOR IMMIGRATION REVIEW
                                    IMMIGRATION COURT
                                  450 MAIN ST., ROOM 628
                                    HARTFORD, CT 06103

 In the Matter of:                                 Case No.: A087-312-452
 CLUE, LASCELLES ANTHONY
                                                    IN REMOVAL PROCEEDINGS
 RESPONDENT
                               ORDER OF THE IMMIGRATION JUDGE

 Upon the basis of respondent's admissions, I have determined that the
 respondent is subject to removal on the charge(s) in the Notice to Appear.

 Respondent has made no application for relief from removal.

 It is HEREBY ORDERED that the respondent be removed from the United States
 to JAMAICA on the charge(s) contained in the Notice to
 Appear.

 Any alien against whom a final order of removal is outstanding by reason of
 being a member of any of the classes described in INA section 237(a), who
 willfully fails or refuses to present himself or herself for removal at the
 time and place required by the Attorney General shall be fined and/or
 imprisoned for up to ten years.  Further, any alien who willfully fails or
 refuses to depart from the United States pursuant to a final removal order
 or prese~t for removal at the time and place requir d;6'y) the ttorne~ General
 shall pay a civil penalty of not more than $500 to    e Commis ioner/ ror each
 day the alien is in violation of this sect'6J.           ·/



                                                   M       W.   ~M,US    V
            l~eA;};rJ P1
                                                   Immigration Judge N
                                                   Date: Jul 3, 2014
 Appeal ,
 Appeal Due By:      Aug 4, 20 14                      'rf5flft)
                                 CERTIFICATE OF SERVICE
 THIS g~ UMENT WAS                  MAIL (M)  PERSONAL SERVICE (P)
 TO:   [ f J ALIEN ') [         c/o Custodial Officer   [ ] Alien's / AiT/REP
 DATE:          /   ,)           BY: COURT STAFF                         \;.' I
  Attachments: [                 [ ] EOIR-28  [ ] Legal Services List      [ l Other



 Form EOIR 7 - 4T (REMOVAL Order)
      Case 1:20-cv-00216-MSM-PAS Document 127-1 <font color=teal>(Case Participants)</font>
                           Filed 06/10/20 Page 2 of 8 PageID #: 7978

U.S. Department of Homeland Security                             Subject ID : 343410655                                                  Record of Deportable/Inadmissible Alien
Family Name (CAPS)                                                          First                                     Middle                                           Sex            Hair           Eyes         Cmplxn
 CLUE, LASCELLES ANTHONY                                                                                                                                              M              BLK             BRO          DRK
Country of Citizenship                                                       Passport Number and Country of Issue                    File Number                       Height         Weight         Occupation
                                                                                                                          HAR1206000047
 JAMAICA                                                                                                                  087 312 452                                 71              175
U.S. Address                                                                                                                                                           Scars and Marks
 22 MORRIS STREET DANBURY, CONNECTICUT,
Date, Place, Time, and Manner of Last Entry                                                                                      Passenger Boarded at                  F.B.I. Number             Single
                                                                                                                                                                                                 Y
                                                                                                                                                                                                 Divorced         Married
Unknown Date, UNK, EWI                                                                                                                                                314234FD5                  Widower          Separated
Number, Street, City, Province (State) and Country of Permanent Residence                                                                                             Method of Location/Apprehension
                                                                                                                                                                      CST 511.2.1
Date of Birth                                                                                   Date of Action                   Location Code                         At/Near                 Date/Hour
                                               Age: 31                                        06/04/2013               HAR/BOS                                        See I-831                06/11/2012 09:22

City, Province (State) and Country of Birth                                                  AR X   Form : (Type and No.) Lifted Not Lifted                            By
 JAMAICA                                                                                                                                                              D06020 MOORE

NIV Issuing Post and NIV Number                                                                Social Security Account Name                                            Status at Entry               Status When Found
                                                                                                                                                                                                  IN INSTITUTION
                                                                                                                                                                     PWA Other
Date Visa Issued                                                                               Social Security Number                                                  Length of Time Illegally in U.S.
                                                                                                                                                                      Not Applicable
Immigration Record                                                                                                    Criminal Record
POSITIVE - See Narrative                                                                                             See Narrative
Name , Address, and Nationality of Spouse (Maiden Name, if Appropriate)                                                                                               Number and Nationality of Minor Children
                                                                                                                                                                      None
Father’s Name, Nationality, and Address, if Known                                                                                Mother’s Present and Maiden Names, Nationality, and Address, if Known
CLUE, MICHAEL             NATIONALITY: JAMAICA                                                                                  ELLIS, FAY NATIONALITY: UNITED STATES

Monies Due/Property in U.S. Not in Immediate Possession                                               Fingerprinted?      X    Yes      No    Systems Checks         Charge Code Words(s)
                                                                                                                                             See
 None Claimed                                                                                                                                Narrative                See Narrative
Name and Address of (Last)(Current) U.S. Employer                                                      Type of Employment                               Salary                    Employed from/to

                                                                                                                                                                             Hr
Narrative (Outline particulars under which alien was located/apprehended. Include details not shown above regarding time, place and manner of last entry, attempted entry, or any other entry, and
elements which establish administrative and/or criminal violation. Indicate means and route of travel to interior.)
FIN: 1074644403
NCIC Level 1


Current Criminal Charges
------------------------
08/17/2012 - 8 USC 1227 - DEPORTABLE ALIEN


Current Administrative Charges
------------------------------
06/04/2013 - 237a2Aii - CONVICTION OF TWO CRIMES INVOLVING MORAL TURPITUDE
06/11/2012 - 237a2Aiii - Aggravated Felony: 101(a)(43)(F) Crime Of Violence
06/11/2012 - 237a2Aiii - Aggravated Felony: 101(a)(43)(G) Theft or Burglary Offense with Minimum One Year
Imprisonment


Previous Criminal History
-------------------------------------
On 01/22/2010, the subject was arrested for the crime of "Robbery - Residence-Weapon" which resulted in a
conviction on 11/01/2011. The subject was sentenced to 0 year(s), 0 month(s), 0 day(s).

On 11/11/2009, the subject was arrested for the crime of "Larceny" which resulted in a conviction on
03/29/2011. The subject was sentenced to 0 year(s), 0 month(s), 0 day(s).


...(CONTINUED ON I-831)
                                                                                                                                 D06020 MOORE
                                                                                                                                 Deportation Officer
Alien has been advised of communication privileges                                                 (Date/Initials)                                 (Signature and Title of Immigration Officer)
Distribution:                                                                                                    Received: (Subject and Documents)               (Report of Interview)

A-File                                                                                                              Officer:    D06020 MOORE

                                                                                                                    on:    June 4, 2013                                                           (time)
SDDO
                                                                                                                    Disposition:
                                                                                                                                     Warrant of Arrest/Notice to Appear
OCC                                                                                                                 Examining Officer:        DAVID OSTROBINSKI

                                                                                                                                                                                             Form I-213 (Rev. 08/01/07)
        Case 1:20-cv-00216-MSM-PAS Document 127-1 <font color=teal>(Case Participants)</font>
                             Filed 06/10/20 Page 3 of 8 PageID #: 7979       I-213
U.S. Department of Homeland Security                   Continuation Page for Form ___________________

Alien’s Name                            File Number             Date
CLUE, LASCELLES ANTHONY                 087 312 452                06/11/2012
                                        Event No: HAR1206000047
On 11/11/2009, the subject was arrested for the crime of "Burglary - Forced Entry-Residence"
which resulted in a conviction on 03/29/2011. The subject was sentenced to 0 year(s), 0
month(s), 0 day(s).

On 11/11/2009, the subject was arrested for the crime of "Assault" which resulted in a
conviction on 03/29/2011. The subject was sentenced to 0 year(s), 0 month(s), 0 day(s).

On 11/11/2009, the subject was arrested for the crime of "Robbery" which resulted in a
conviction on 03/29/2011. The subject was sentenced to 0 year(s), 0 month(s), 0 day(s).

On 11/11/2009, the subject was arrested for the crime of "Marijuana - Possession" which
resulted in a conviction on 03/29/2011. The subject was sentenced to 0 year(s), 0 month(s),
0 day(s).

On 11/11/2009, the subject was arrested for the crime of "Obscene Communication" which
resulted in a conviction on 03/29/2011. The subject was sentenced to 0 year(s), 0 month(s),
0 day(s).


Records Checked
----------------
CIS Pos
CLAIM Pos
EARM Neg
TECS Neg


At/Near
-------------------------------------
Cheshire, CT


Record of Deportable/Excludable Alien:
ENCOUNTER:

The subject came to the attention of the Hartford-DRO CAP unit while incarcerated by the
Connecticut Department of Correction at Cheshire Correctional Institute in Cheshire, CT. At
the time of encounter the subject was serving a sentence in the State of Connecticut related
to a conviction for robbery.

ALIENAGE:

The subject is a native of and a citizen of Jamaica who record checks show is a Lawful
Permanent Resident of the United States. There is no evidence in the subject?s file
pertaining to application for naturalization to become a United States citizen.

DERIVATIVE CITIZENSHIP DATA:

Both of the subject?s parents are natives of Jamaica. The subject?s mother, Fay ELLIS (A74
847 079), appears to be a naturalized United States citizen effective May 4, 2007 (when the
subject was twenty-six years of age). The name that was provided as being that of the
subject?s father was searched in system indices with negative results.

As the subject had already exceeded the statutory age of eighteen years old at the time of
Signature                                                Title
                                D06020 MOORE                          Deportation Officer


                                                                             2
                                                                           ______       4
                                                                                  of _______ Pages

Form I-831 Continuation Page (Rev. 08/01/07)
        Case 1:20-cv-00216-MSM-PAS Document 127-1 <font color=teal>(Case Participants)</font>
                             Filed 06/10/20 Page 4 of 8 PageID #: 7980       I-213
U.S. Department of Homeland Security                   Continuation Page for Form ___________________

Alien’s Name                            File Number             Date
CLUE, LASCELLES ANTHONY                 087 312 452                06/11/2012
                                        Event No: HAR1206000047
his mother?s naturalization the subject shows no potential claims of being a derivative
citizen of the United States.

ENTRY DATA:

The subject entered the United States at or near an unknown place on or about an unknown
date and without the benefit of having been inspected by an immigration authority. On the
subject?s I-485 Application to Register Permanent Residence or Adjust Status the subject
claims to have entered the United States sometime around September 9, 1995 near New York,
NY.

PURPOSE OF ENTRY/IMMIGRATION DOCUMENTS:

The subject entered the United States with the intention of establishing a residence.

IMMIGRATION HISTORY:

09/09/1995: Claims entry to the United States near New York, NY (EWI)

03/01/2005: Listed as beneficiary on I-130 Petition for Alien Relative based on mother

09/09/2008: I-485 approved by CIS under Section 245 (F1-6)

CRIMINAL HISTORY:

FBI#314234FD5
CT SID#: CT01227008
CT Inmate#:372393
Release Date:12/21/2026

Arrest Date: 01/22/2010
Arresting Agency: Danbury (CT) Police Department
Offense(s)/Statute(s):1.) Robbery 1st Degree (C.G.S./P.A. No: 53a-134(a)(3))
Case Number: 07457540
Disposition/Date/Court: 11/01/2011 ? Danbury (CT) Judicial District Court
Sentence: 11 years jail (suspended after 2 years) and 5 years probation

Arrest Date: 11/11/2009
Arresting Agency: Danbury (CT) Police Department
Offense(s)/Statute(s):1.) Home Invasion (C.G.S./P.A. No: 53a-100aa)
2.) Robbery 1st Degree (C.G.S./P.A. No: 53a-134(a)(3))
3.) Assault 3rd Degree (C.G.S./P.A. No: 53a-61a)
4.) Threatening 2nd Degree (C.G.S./P.A. No: 53a-62)
Case Number: 07457038
Disposition/Date/Court: 03/29/2011 ? Danbury (CT) Judicial District Court
Sentence: 13 years jail and 10 years special parole for home invasion, 10 year jail for
robbery, 1 year jail each for assault and threatening

***Appeal of criminal conviction listed above was dismissed by the State of Connecticut
Appellate Court. See State of Connecticut v. Lascelles Anthony Clue, AC 33365, dated
11/20/2012.***

Arrest Date: 11/11/2009
Arresting Agency: Danbury (CT) Police Department
Signature                                                Title
                                D06020 MOORE                          Deportation Officer


                                                                             3
                                                                           ______       4
                                                                                  of _______ Pages

Form I-831 Continuation Page (Rev. 08/01/07)
        Case 1:20-cv-00216-MSM-PAS Document 127-1 <font color=teal>(Case Participants)</font>
                             Filed 06/10/20 Page 5 of 8 PageID #: 7981       I-213
U.S. Department of Homeland Security                   Continuation Page for Form ___________________

Alien’s Name                            File Number             Date
CLUE, LASCELLES ANTHONY                 087 312 452                06/11/2012
                                        Event No: HAR1206000047
Offense(s)/Statute(s):1.) Larceny 5th Degree (C.G.S./P.A. No: 53a-125a)
Case Number: 07457032
Disposition/Date/Court: 03/29/2011 ? Danbury (CT) Judicial District Court
Sentence: 6 months jail

Arrest Date: 11/11/2009
Arresting Agency: Danbury (CT) Police Department
Offense(s)/Statute(s):1.) Possession of Marijuana (C.G.S./P.A. No: 53a-279(a))
Case Number: 07457029, 07457031
Disposition/Date/Court: 03/29/2011 ? Danbury (CT) Judicial District Court
Sentence: 6 months jail

CREDIBLE/REASONABLE FEAR:

The subject made no claim to have fear of being returned to his native country.

MILITARY SERVICE:

The subject made no claim of having served in any branch the United States military.

CHILD CARE/CUSTODY ISSUE:

The subject has no known child care issues.

MEDICAL HISTORY:

The subject made no claim to having medical issues.

RECOMMENDATION/DISPOSITION:

The subject appears amenable to removal under INA 237(a)(2)(A)(iii) as defined under both
INA 101(a)(430(F) as it relates to a crime of violence and INA 101(a)(43)(G) as it relates
to a theft offense.   It is recommended that the subject be placed in INA 240 Removal
Proceedings and be served with an I-200 Warrant of Arrest and I-862 Notice to Appear.

Other Identifying Numbers
-------------------------------------
ALIEN-087312452
Inmate Number - State Prison-372393
  COMMENT: CT DOC
State Criminal Number/State Bureau Number-CT01227008
  COMMENT: CT SID




Signature                                                Title
                                D06020 MOORE                          Deportation Officer


                                                                             4
                                                                           ______       4
                                                                                  of _______ Pages

Form I-831 Continuation Page (Rev. 08/01/07)
Case 1:20-cv-00216-MSM-PAS Document 127-1 <font color=teal>(Case Participants)</font>
                     Filed 06/10/20 Page 6 of 8 PageID #: 7982
Case 1:20-cv-00216-MSM-PAS Document 127-1 <font color=teal>(Case Participants)</font>
                     Filed 06/10/20 Page 7 of 8 PageID #: 7983
Case 1:20-cv-00216-MSM-PAS Document 127-1 <font color=teal>(Case Participants)</font>
                     Filed 06/10/20 Page 8 of 8 PageID #: 7984
